Appeal from an award of the Workmen’s Compensation Board, filed February 13, 1953, for disability benefits under the Workmen’s Compensation Law. Claimant asserts that he has a recurring back injury after a previous accident. Appellants contend that there is no medical testimony causally connecting his present condition with his present employment. The record indicates only a conflict of medical testimony on this subject. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.